--------------------------------------------------------------------------------

Exhibit 10.5


SECURED CREDITOR ASSIGNMENT AND RELEASE AGREEMENT



This Secured Creditor Assignment and Release Agreement (the “Agreement”) is made
as of this 6th day of December, 2011, by and between H. D. Smith Wholesale Drug
Co. (“H.D. Smith”), Arcadia Resources, Inc. (“ARI”), PrairieStone Pharmacy, LLC
(“PrairieStone”), and Medication Adherence Solutions, LLC (“Purchaser”).


WHEREAS, H.D. Smith and PrairieStone entered into that certain Line of Credit
and Security Agreement dated as of April 23, 2010 (the “Credit Agreement”) as
evidenced by the Line of Credit Note entered into by H.D. Smith and PrairieStone
dated as of April 23, 2010 (the “Note”); and


WHEREAS, ARI unconditionally guaranteed PrairieStone’s obligations under the
Credit Agreement pursuant to the Unlimited Continuing Guaranty dated as of April
23, 2010 (the “Guaranty”); and


WHEREAS, pursuant to the Credit Agreement PrairieStone granted to H.D. Smith a
security interest in the Collateral (as defined in the Credit Agreement) (the
“Security Interests”); and


WHEREAS, ARI entered into the Pledge Agreement pursuant to which it pledged 100%
of the Member Interests (the “Member Interests”) in PrairieStone owned by ARI
(the “Pledge,” and together with the Credit Agreement, the Note, the Guaranty,
the Pledge and related documents and instruments executed in connection
therewith, the “H.D. Smith Loan Agreements”); and


WHEREAS, PrairieStone and H.D. Smith entered into that certain Primary Vendor
Agreement (“PVA”) dated as of April 23, 2010; and


WHEREAS, on September 29, 2011, H.D. Smith sent notice to PrairieStone that it
was in default under the H.D. Smith Loan Agreements (the “Demand Notice”) and
demanded immediate payment of all principal and accrued interest due under the
Credit Agreement, including all costs and expenses of collection (the “Payment
Demand”); and


WHEREAS, in the Demand Notice H.D. Smith further demanded that ARI satisfy the
Payment Demand pursuant to the Guaranty; and


WHEREAS, on October 6, 2011, H.D. Smith, ARI and PrairieStone entered into the
Forbearance Agreement (the “Forbearance Agreement”) pursuant to which H.D. Smith
agreed to forbear from enforcing its rights under the H.D. Smith Loan Agreements
during the Forbearance Period (as defined in the Forbearance Agreement), and
PrairieStone and ARI acknowledged PrairieStone’s default; and
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Forbearance Agreement provided that, subject to its terms and
conditions, H.D. Smith would consent to the sale of the assets of PrairieStone
in return for (a) a payment to H. D. Smith of not less than Two Million Dollars
($2,000,000) (“Cash Payment”), and (b) the assumption of any outstanding trade
payables owed by PrairieStone to H. D. Smith for goods purchased (“H. D. Smith
Trade Debt”), notwithstanding that the proceeds of such sale may be less than
the amount owed under the H.D. Smith Loan Documents and the Payment Demand; and


WHEREAS, PrairieStone and ARI are entering into an Asset Purchase Agreement (the
“APA”) with Purchaser dated of even date herewith pursuant to which
substantially all of the assets of PrairieStone will be purchased and certain of
its liabilities, specifically including the H. D. Smith Trade Debt, will be
assumed and paid by Purchaser (the “Asset Sale”); and


WHEREAS, contemporaneously with the Asset Sale, and as a condition for Purchaser
entering into the APA, H.D. Smith shall assign to Purchaser certain of its
claims against PrairieStone as set forth herein.


NOW, THEREFORE, in consideration of the recitals above, which are incorporated
into and made part of this Agreement, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, H.D. Smith, ARI,
PrairieStone and Purchaser agree as follows:


 
1.
Effective Date.  The provisions of Sections 2 through 5 and Sections 7 through
12 below are effective (the “Effective Date”) upon the Closing of the Asset Sale
as defined in the APA and, pursuant thereto, H.D. Smith’s receipt of the Closing
Payment (as defined in the APA) and Purchaser’s assumption of the H. D. Smith
Trade Debt in accordance with Section 2.3 of the APA.  In the event the APA is
terminated for any reason, and the Asset Sale is not consummated, then the
provisions of this Agreement shall also terminate and the rights and obligations
of H.D. Smith, ARI and PrairieStone will be as set forth in the Forbearance
Agreement and Purchaser shall have no obligations hereunder.  For purposes of
this Agreement, the H. D. Smith Trade Debt means the amount payable by
PrairieStone to H. D. Smith for goods purchased up to and including the
Effective Date.  Until the Closing, Purchaser agrees to provide H.D. Smith with
weekly updates regarding the status of obtaining the Licenses and Permits
contemplated in Section 8.4.19 of the APA (“License Update”), which License
Updates shall include a list of all licenses and certifications that Purchaser
is applying for and a detailed status update on each, provided that Purchaser
shall not be in default of this Agreement or the APA should it be delinquent in
providing a License Update, or should a License Update not contain all of the
information required above, until three business days after H.D. Smith notifies
Purchaser of such delinquency or incompleteness.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Release of Security Interests and Pledge.  On the Effective Date, and subject to
H.D. Smith’s receipt of the Closing Payment (as defined in the APA) and
Purchaser’s assumption of the H. D. Smith Trade Debt in accordance with Section
2.3 of the APA, and except for and subject to the assignment of the Assigned
Claims as set forth below:



 
a.
H.D. Smith hereby forever releases, discharges and terminates:

 
i.
any and all Security Interests in all of the Collateral under the H.D. Smith
Loan Agreements; and

 
ii.
any and all claims or encumbrances of any nature against the Collateral.



 
b.
H.D. Smith hereby releases the Pledge and releases any and all claims or
encumbrances of any nature against the Member Interests.

 
c.
H.D. Smith authorizes ARI, PrairieStone, and/or Purchaser after the Effective
Date to execute, record, and/or file any and all UCC termination statements and
U.S. Patent Office security interest termination statements, and to execute and
deliver to ARI, PrairieStone, and/or Purchaser any further instruments,
documents, agreements or other filings necessary or appropriate to forever
release the Collateral and the Member Interests from any interest of or claims
by H.D. Smith.



 
3.
Termination of Agreements.  On the Effective Date, the following agreements
shall be terminated (provided that such termination shall not discharge the debt
owed by PrairieStone under the Assigned Claims (as defined below)):



 
a.
The H.D. Smith Loan Agreements, including without limitation the Credit
Agreement, the Pledge and the Guaranty.

 
b.
The Forbearance Agreement.

 
c.
The PVA.



 
4.
Satisfaction of Amounts Owed to H.D. Smith.  Upon Closing of the Asset Sale
(including H.D. Smith’s receipt of the Closing Payment (as defined in the APA)
and Purchaser’s assumption of the H. D. Smith Trade Debt in accordance with
Section 2.3 of the APA) and the Assignment (defined below), H.D. Smith and its
Affiliates acknowledge and agree that there shall be no further amounts owed to
them under the H.D. Smith Loan Agreements, the Payment Demand, the Forbearance
Agreement, and any other payment obligations by ARI or
PrairieStone.  “Affiliate” means an association, a corporation, an individual, a
partnership, a limited liability company, a trust or any other entity or
organization that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with a named party in
this Agreement.



 
5.
Termination of Common Stock Purchase Warrants.  Common Stock Purchase Warrant 99
and Common Stock Purchase Warrant 100 issued to H.D. Smith in connection with
the Credit Agreement (the “Warrants”) are hereby terminated and H.D. Smith will
surrender the Warrants marked “Cancelled” contemporaneously with H.D. Smith’s
receipt of the Cash Payment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Obligations under the Forbearance Agreement and Note.



 
a.
Until the Effective Date, ARI and PrairieStone shall continue to have the
obligation to maintain the value of the Collateral as set forth in Section 3 and
13 of the Forbearance Agreement and continue to operate the business in the
ordinary course.  PrairieStone will continue to provide weekly reports and
payments as provided in Section 3 and the Collateral Deposit Account will be
maintained.  Upon receipt of the Closing Payment, H. D. Smith will return any
amounts remaining in the Collateral Deposit Account to ARI.

 
b.
Upon execution of this Agreement, PrairieStone will have no obligation to pay
accrued interest on the Note, including the payment that would otherwise have
been due on December 1, 2011.



 
7.
General Release of Claims.



 
a.
On the Effective Date, H.D. Smith for itself and its Affiliates, owners,
directors and officers:





 
i.
Releases ARI and PrairieStone, and their Affiliates, directors, officers and
subsidiaries, from any claims, causes of action, liabilities, damages or losses,
known or unknown, contingent or otherwise, arising out of or related in any way
to the H.D. Smith Loan Agreements, the Forbearance Agreement and the PVA.

 
ii.
Agrees that it will not bring any claim or causes of action against the
Purchaser relating in any way to the H.D. Smith Loan Agreements or the
Forbearance Agreement.

 
iii.
Nothing herein shall be deemed to release PrairieStone of any liability under
the Assigned Claims, provided that Purchaser’s right to enforce the Assigned
Claims shall be limited as set forth herein.







 
b.
On the Effective Date, PrairieStone and ARI, for themselves and their
Affiliates, owners, directors and officers and subsidiaries, release and forever
discharge H.D. Smith, and its Affiliates, directors, officers and subsidiaries
from any claims, causes of action, liabilities, damages or losses, known or
unknown, contingent or otherwise, arising out of or related in any way to the
H.D. Smith Loan Agreements, the Forbearance Agreement and the PVA.



 
8.
Participation in the H.D. Smith Major Value Network.  Provided Purchaser pays
the applicable fees and remains compliant to the terms its MVN (as defined
below) agreement, from and for a period of three (3) years after the Effective
Date, H. D. Smith agrees that Purchaser and its Affiliates may participate as a
participating pharmacy in the Major Value Network (the “MVN”) with access for
five NCPDP Numbers for the sole purpose for operating, maintaining, and
expanding the Business (as defined in the APA).  During such period H.D. Smith
shall use its reasonable efforts to maintain the participation of all existing
payors in the MVN.  Purchaser’s participation in the MVN shall not be
conditioned upon Purchaser purchasing pharmaceutical products or supplies from
H.D. Smith.

 
 
 

--------------------------------------------------------------------------------

 


 
9.
Purchase of Pharmaceutical Products and Supplies.  Notwithstanding the
Termination of the PVA, and for a period not to exceed six (6) months from the
Effective Date, H.D. Smith will permit Purchaser to purchase pharmaceutical
products and supplies from H.D. Smith on the same terms and conditions of sale,
including selling prices, payment terms and delivery terms, as PrairieStone
previously enjoyed under the PVA, subject to the successful completion of all
necessary documentation, licenses and procedures generally required by H. D.
Smith.  Purchaser shall have no obligation to purchase products or supplies from
H.D. Smith.



 
10.
Assignment of Deficiency Claim to Purchaser; No Liability to H.D. Smith.



 
a.
For purposes of this Agreement, the term “Assigned Claims” means all claims and
liabilities which, after reflecting payment of the Closing Payment (as defined
in the APA), H.D. Smith holds or may assert against PrairieStone under the H.D.
Smith Loan Agreements, including the Payment Demand.  H. D. Smith retains any
and all tax benefits related to the deficiency.  Assigned Claims do not include
any claims or liabilities which H.D. Smith holds or may assert against ARI.

 
b.
H.D. Smith assigns, conveys and transfers to Purchaser all of H.D. Smith’s
right, title and interest in and to the Assigned Claims (the “Assignment”).  At
the Closing, contemporaneously with H.D. Smith’s receipt of the Closing Payment,
H.D. Smith shall endorse and deliver to Purchaser the original Note.

 
c.
PrairieStone hereby consents to the Assignment.

 
d.
Except for the H. D. Smith Trade Debt that Purchaser is assuming under Section
2.3 of the APA, Purchaser is assuming no, and shall not be liable for any,
obligations or debts owed, for whatever purpose, by PrairieStone or ARI to H.D.
Smith.



 
11.
Covenant Not to Sue.  With respect to the Assigned Claims:

 
 
a.
Purchaser, for itself and its Affiliates and their respective directors,
officers, subsidiaries, agents, employees, advisors, successors and assigns,
hereby covenants not to bring any claim, proceeding, cause of action, suit or
other action, including any judicial, administrative or arbitration proceeding,
against ARI and PrairieStone or their respective directors, officers,
subsidiaries, Affiliates, agents, employees, advisors, successors or assigns,
that is based upon, arises out of or relates in any way to the Assigned Claims
(the “Covenant Not to Sue”).  Without limiting the foregoing, this Covenant Not
to Sue is intended to encompass, without limitation, any claims that the Secured
Creditor has or may have had with respect to the H.D. Smith Loan Agreements, the
Security Interests and the Payment Demand (as defined in the Secured Creditor
Assignment and Release Agreement).  In the event of a breach of this Section, in
addition to being entitled to specific performance of the terms herein, Sellers
shall be entitled to recover from Purchaser costs and reasonable attorneys’ fees
incurred in connection with the defense of any such claim, proceeding, cause of
action, suit or action.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
The foregoing provision shall not, however, preclude Purchaser from:

 
 
i.
In any proceeding filed by, against, or concerning PrairieStone under the United
States Bankruptcy Code or similar laws with respect to insolvency, or in an
assignment for the benefit of creditors, asserting in such proceeding a claim
(as defined in 11 U.S.C. Section 101(5)) with respect to the Assigned Claims; or

 
 
ii.
In the event a third party commences an action against PrairieStone and/or
Purchaser alleging that the Purchased Assets were transferred by PrairieStone to
Purchaser for less than adequate consideration, to assert the Assigned Claims
defensively, including as an offset, to any such third-party claim.

 
 
12.
General Provisions.



 
a.
On the Effective Date, this Agreement and the APA constitute the sole and
complete understanding of the parties with respect to the subject matter herein
and supersedes all prior communications between the parties concerning such
subject matter herein.  If there is a conflict between the terms of this
Agreement or any other agreement between the parties, this Agreement controls.

 
b.
If any part of this Agreement should be determined to be invalid, unenforceable,
or contrary to law, that part shall be amended, if possible, to conform to law,
and if amendment is not possible, that part shall be deleted and other parts of
this Agreement shall remain fully effective, but only if, and to the extent,
such modification or deletion would not materially and adversely frustrate the
parties’ essential objectives as expressed in this Agreement.

 
c.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Facsimile or pdf copies of signatures shall be deemed
originals for all purposes hereof and a Party may produce such copies, without
the need to produce original signatures, to prove the existence of this
Agreement in any proceeding brought hereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
The headings contained in this Agreement have been inserted for the convenience
of reference only and shall in no way restrict or modify any of the terms or
provisions hereof.

 
e.
This Agreement shall in all respects be interpreted, read construed and governed
by the internal laws of the State of Illinois, exclusive of its conflicts of law
rules. The prevailing party in any such action shall be entitled to recover all
attorneys’ fees of pursuing or defending an action under this Agreement.

 
[Remainder of page intentionally left blank]
 
*                      *                      *                      *                      *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.
 
H. D. Smith Wholesale Drug Co.
 
Arcadia Resources, Inc.
           
By:
/s/ Henry Dale Smith, Jr.
 
By:
/s/ Marvin Richardson
         
Printed:
Henry Dale Smith, Jr.
 
Printed:
Marvin Richardson
         
Title:
Chairman and Chief Executive Officer
 
Title:
CEO & President

 
 

      PrairieStone Pharmacy, LLC                           By: /s/ Marvin
Richardson                 Printed: Marvin Richardson                 Title: CEO
& President                          
Medication Adherence Solutions, LLC
                        By: /s/ Robert M. Silverman                 Printed:
Robert M. Silverman                 Title: Vice President and Secretary

 
 

--------------------------------------------------------------------------------